Citation Nr: 0813067	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for residuals 
of post symphyseal and bilateral condylar fracture with 
temporomandibular joint dysfunction evaluated as 0 percent 
disabling prior to October 17, 2006, and 10 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.


FINDINGS OF FACT

1.  Prior to October 17, 2006, the competent evidence of 
record demonstrates the veteran's temporomandibular joint was 
normal in all respects with vertical excursion greater than 
50 mm and his right and left lateral ranges of motion were 
greater than 10 mm.

2.  As of February 8, 2007, the competent evidence of record 
demonstrates the veteran's temporomandibular joint was 
limited at 35 mm for vertical excursion and his right and 
left lateral ranges of motion were unrestricted.


CONCLUSION OF LAW

1.  The criteria for an increased rating in excess of 0 
percent prior to October 17, 2006 for residuals of post 
symphyseal and bilateral condylar fracture with 
temporomandibular joint dysfunction have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9900-9916 
(2007).

2.  The criteria for an increased rating in excess of 10 
percent as of October 17, 2006 for residuals of post 
symphyseal and bilateral condylar fracture with 
temporomandibular joint dysfunction have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9900-9913 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An August 2004 VCAA letter informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the VCAA notice cited above.  A higher rating 
under the diagnostic code for which the veteran was initially 
service connected will be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability.  The veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily.  The veteran was also informed of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

However, the VCAA notice did not notify the veteran that, 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Codes.  Thus, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was completely 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the veteran on February 2006 that fully 
addressed all notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  The letter also notified the veteran of the relevant 
diagnostic code used to determine an increased rating.  
Although the letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but also the AOJ readjudicated the case by way of 
the January 2007 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, and a recent 
VA examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for an Increased Rating

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

The veteran's residuals of post symphyseal and bilateral 
condylar fracture is rated 10 percent disabling pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9905.  Limitation of 
motion of temporomandibular articulation is determined by 
measuring the distance between the top and bottom teeth when 
the jaw is opened (inter-incisal range), in millimeters, or 
by measuring the range of lateral excursion, in millimeters.  
Diagnostic Code 9905 assigns a 10 percent evaluation for 
inter-incisal 
range from 31 to 40 millimeters; a 20 percent evaluation for 
inter-incisal range from 21 to 30 millimeters; and a 30 
percent evaluation for inter-incisal range from 11 to 20 
millimeters.  An evaluation of 10 percent is warranted when 
range of lateral excursion is 0 to 4 millimeters.  Id.  
However, ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.  Id.

Analysis

The veteran filed a claim in August 2004 for an increased 
rating for his service-connected residuals of post symphyseal 
and bilateral condylar fracture disability.  The RO denied an 
increased rating in the February 2005 rating decision.  The 
veteran appealed this decision.  

During the pendency of this appeal, the RO increased the 
disability rating assigned to the veteran's disability from 0 
percent to 10 percent under Diagnostic Code 9905, effective 
October 17, 2006.  The Board will therefore consider whether 
the veteran is entitled to a higher disability rating under 
both stages of this appeal.  Additionally, the Board has 
considered whether additional staging is appropriate.  See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).   For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the veteran's service-connected 
disability underwent additional increases in severity during 
this appeal sufficient to warrant a higher evaluation (e.g., 
separate staged rating).

A.  Staged Rating Prior to October 17, 2006 

The veteran was provided a VA dental and oral examination in 
October 2004.  This examination referenced a history of 
trauma to the veteran's face with fractures in the 
subcondylar region on both the right and left sides and a 
fracture in the mandible or symphyseal region.  The October 
2004 examination showed that the veteran's temporamandibular 
joint (TMJ) was normal in all respects.  The veteran had 
vertical excursion of greater than 50 mm and his right and 
left lateral ranges of motion were greater than 10 mm.  The 
veteran exhibited no deviation from the midline upon opening 
or closing movements and auscultation of the joints revealed 
no joint sounds.  The VA examiner noted that the subcondylar 
fractures were well healed with no adverse effects.  The 
veteran does not meet the requirements for a higher rating 
under Diagnostic Code 9905 prior to October 17, 2006, because 
there is no competent evidence that the veteran's inter-
incisal range was limited to 40 mm or less or his range of 
lateral excursion was limited to 4 mm or less.  Therefore, an 
increased rating prior to October 17, 2006 is not warranted.

B.  Staged Rating As of October 17, 2006

The veteran was provided another VA examination in November 
2006.   The general TMJ assessment showed that the veteran 
had crepitus and limitations of opening due to the bilateral 
subcondylar fractures.  The examiner noted that there was a 
loss of function due to numerous teeth missing secondary to 
neglect.  The veteran showed a vertical excursion, which was 
somewhat limited at 35 mm.  The veteran's right and left 
lateral ranges of motion were unrestricted.  Auscultation of 
the joints revealed positive joint sounds and crepitus in 
both the right and left joints secondary to the subcondylar 
fractures.  The VA examiner noted that the bone loss present 
in the jaw was secondary to periodontal disease and was not 
due to trauma.  The veteran's vertical excursion was limited 
at 35 mm, and therefore, he meets the requirements under 
Diagnostic Code 9905, for a 10 percent rating, which requires 
a limited inter-incisal range of 31 to 40 mm.  However, the 
veteran does not meet the requirements of a higher rating 
because the medical evidence of record shows that the 
veteran's inter-incisal is not limited to 30 mm or less.  
There is no competent medical evidence of record that 
indicates the veteran should receive a higher evaluation than 
10 percent as of October 17, 2006 or thereafter.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion, such as 
Diagnostic Code 9905, requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The veteran showed crepitus in both the right and left joints 
in the October 2007 VA examination.  However, there was no 
evidence showing additional loss of motion or function due to 
pain.  Although the Board is required to consider the effect 
of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, an 
evaluation rating higher than 10 percent disabling after 
October 17, 2006 is not warranted.

C. Additional Considerations

The Board has considered the applicability of other 
diagnostic codes.  The veteran does not have osteomyelitis or 
osteoradionecrosis, malunion, nonunion, partial or complete 
loss of the mandible or maxilla, nor does he suffer from loss 
of the ramus, condyloid or coronoid processes, or hard 
palate.  In addition, the veteran has not appealed the denial 
of his separate claim for loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  Accordingly, diagnostic codes 9900-9904 and 
9906-9916 for dental and oral conditions are not applicable 
in this case.  See 38 C.F.R. § 4.150, DC 9900-9904, 9906-9916 
(2007).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's residuals of post symphyseal and bilateral condylar 
fracture have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim for residuals of post symphyseal and 
bilateral condylar fracture, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Entitlement to an increased rating in excess of 0 percent 
prior to October 17, 2006, the service-connected residuals of 
post symphyseal and bilateral condylar fracture disability is 
denied.

Entitlement to an increased rating in excess of 10 percent as 
of October 17, 2006, for the service-connected residuals of 
post symphyseal and bilateral condylar fracture disability is 
denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


